 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPinkerton's Inc. and International Union, UnitedPlant Guard Workers of America (UPGWA).Case 39-CA-573September 22, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on March 13, 1981, by Inter-national Union, United Plant Guard Workers ofAmerica (UPGWA), herein called the Union, andduly served on Pinkerton's Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Officer-in-Chargefor Subregion 39, issued a complaint and notice ofhearing and an amended complaint and notice ofhearing on April 15 and May 8, 1981, respectively,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaints and notices ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaints allege in substance that on February 20,1981, following a Board election in Case 39-RC-139, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about March 3, 1981, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. Subsequently, Respondentfiled answers to the complaint and amended com-plaint admitting in part, and denying in part, the al-legations in the complaints and requesting that thecomplaints be dismissed.2On June 15, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-' Official notice is taken of the record in the representation proceed-ing, Case 39-RC-139, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.2 We find it unnecessary to rule on counsel for General Counsel'smotion to strike the affidavit of Respondent's assistant regional manager,which was attached to Respondent's answer, inasmuch as the informationsought to be introduced through this affidavit would not affect the resultsherein and in any event was previously considered by the Board in deny-ing Respondent's request for review in the underlying representationcase.258 NLRB No. 26mary Judgment. Subsequently, on June 19, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a brief in opposition to the GeneralCounsel's Motion for Summary Judgment.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and brief in oppo-sition to the Motion for Summary Judgment, Re-spondent admits the request and refusal to bargainbut contests the validity of the Board's certificationin the underlying representation proceeding. Re-spondent contends that the Board's unit determina-tion is factually and legally erroneous and as suchconstitutes a "special circumstance" requiring thatwe reexamine that determination and find the unitsought below inappropriate.Review of the record, including the record inCase 39-RC-139, shows that on January 8, 1981,after a hearing in which Respondent participated,the Regional Director for Region 1 issued a Deci-sion and Direction of Election in which he foundappropriate the Union's requested unit of Respond-ent's guards/inspectors at the Knolls AtomicPower Laboratory, Windsor, Connecticut.4There-after, Respondent filed a request for review of thisdecision, contending that the Regional Director'sunit determination was contrary to Board prece-dent and that the appropriate unit must include allguards employed by Respondent at its Hartfordbranch office. By telegram dated February 4, 1981,the Board denied the Respondent's request forreview. The Union won the February 12, 1981,election and, on February 20, 1981, the RegionalDirector issued a Certification of Representative.53 Respondent's brief is accompanied by its own Motion for SummaryJudgment, requesting that the complaints herein and the petition in theunderlying representation case be dismissed. The Charging Party andcounsel for General Counsel both filed briefs in opposition to Respond-ent's motion. In its motion, Respondent advances the same argumentsupon which it relies to oppose the General Counsel's Motion for Sum-mary Judgment. Since we are granting the General Counsel's motion, itfollows that Respondent's motion has no merit, and it is hereby denied.4 On January 14, 1981. the Regional Director issued an erratum to thisDecision, in which he added a word to the text and supplied a case cita-tion.5 On February 26 and April 24, 1981, respectively, the Regional Direc-tor issued a Corrected Certification and an erratum to the Corrected Cer-tification.128 PINKERTON'S INC.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.7We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with anoffice and place of business in Hartford, Connecti-cut, is engaged in the business of providing securityguard services for various other enterprises, includ-ing the General Electric Company at the latter'sKnolls Atomic Power Laboratory in Windsor,Connecticut. During the calendar year ending De-cember 31, 1980, Respondent, in the course andconduct of its operations, provided services valuedin excess of $50,000 for other enterprises within theState of Connecticut, which enterprises are directlyengaged in interstate commerce. At all materialtimes, the General Electric Company has main-tained an office and place of business at the Wind-sor facility, where it is engaged in providing train-ing services in the use of submarines for the UnitedStates Department of Energy. The operations ofthe Respondent with respect to the General Elec-tric Company have a substantial impact on the na-tional defense of the United States.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).7 Respondent's contention that there are "special circumstances" isbased solely on its claim that the unit determination in the underlyingrepresentation case was erroneous. It offers no new evidence whichwould require us to reexamine that determination1I. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Plant Guard Work-ers of America (UPGWA), is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-timeguards/inspectors, including sergeants, em-ployed by the Employer at the Knolls AtomicPower Laboratory, Windsor, Connecticut, butexcluding the captain and all other supervisorsas defined in the Act.2. The certificationOn February 12, 1981, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 1, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 20, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 21, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 3, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 3, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Pinkerton's Inc. is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, United Plant GuardWorkers of America (UPGWA), is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All full-time and regular part-timeguards/inspectors, including sergeants, employedby the Employer at the Knolls Atomic Power Lab-oratory, Windsor, Connecticut, but excluding thecaptain and all other supervisors as defined by theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since February 20, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 3, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pinkerton's Inc., Hartford, Connecticut, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Plant Guard Workers of America(UPGWA), as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-timeguards/inspectors, including sergeants, em-ployed by the Employer at the Knolls AtomicPower Laboratory, Windsor, Connecticut, butexcluding the captain and all other supervisorsas defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, if130 PINKERTON'S INC.an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Windsor, Connecticut, facilitycopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the Of-ficer-in-Charge for Subregion 39, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Officer-in-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTIC To EMPI.OYE-ESPOS'Ii) BY ORI)DR OF THENATIONAl. LABOR RI:..ATIONS BOARDAn Agency of the United States GovernmentWE Wll.I. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Plant GuardWorkers of America (UPGWA), as the exclu-sive representative of the employees in thebargaining unit described below.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-timeguards/inspectors, including sergeants, em-ployed by the Employer at the KnollsAtomic Power Laboratory, Windsor, Con-necticut, but excluding the captain and allother supervisors as defined in the Act.PINKERTON'S INC.1.1